DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The use of the term PEBAX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the every letter of the mark should be capitalized wherever it appears or, where appropriate, the term should include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
It is noted that this objection was set forth in the last Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (PG PUB 2004/0073158).
Re claim 1, Shah discloses a vascular catheter system 80B/90B (Fig 8B/9B; both systems 80B and 90B read on claims 1, 2, 3 and 5; only system 80B reads on claim 8; only system 90B reads on claims 4 and 9) comprising: a flexible main body (labeled in annotated Fig A below) which extends along a generally straight longitudinal axis when in a relaxed state (as seen in Fig 8B,9B), the main body having a proximal end (to the left in Fig 8B,9B) and a distal end (to the right in Fig 8B,9B), the main body having a lumen therethrough configured to slidably receive a guidewire (as seen in Fig 11C, wherein 282 is a guidewire); and a flexible shaped tip (as seen in annotated Fig A below, the combination of the first, second and third sections form the “flexible shaped tip”) coupled to the distal end of the main body (as seen in annotated Fig A below, the “first section” of the flexible shaped tip is coupled directly to the distal end of the main body; additionally, one of ordinary skill in the art would recognize that all parts of the flexible shaped tip are coupled either directly or indirectly to all portions of the main body, including the distal end of the main body), the shaped tip having a lumen therethrough in communication with the lumen of the main body and configured to slidably receive a guidewire (as seen in Fig 11C, wherein 282 is a guidewire), the 

    PNG
    media_image1.png
    740
    668
    media_image1.png
    Greyscale
 
Re claim 2, Shah discloses that the portion of the shaped tip configured to deviate from the longitudinal axis extends through an angle of at least 30 degrees (as seen in Fig 8B and 9B, both of the portions that deviate extend further than 30 degrees and thus extend “through an angle of at least 30 degrees”; Para 41 says that an angle 
Re claim 3, Shah discloses that the portion of the shaped tip configured to deviate from the longitudinal axis extends through an angle of between about 60 degrees and about 90 degrees (as seen in Fig 8B and 9B, both of the portions that deviate extend at least 90 degrees and thus extend “through an angle of between about 60 degrees and about 90 degrees”; Para 41 says that an angle of 90 degrees (+/- 10 degrees) is reached; Para 42 says that an angle between 160 and 180 degrees (+/- 10 degrees, Para 41) is reached).
Re claim 4, Shah discloses that the portion of the shaped tip configured to deviate from the longitudinal axis extends through an angle of between about 120 degrees and about 160 degrees (as seen in Fig 9B; Para 42 says that an angle between 160 and 180 degrees (+/- 10 degrees, Para 41) is reached).
Re claim 5, Shah discloses a guidewire 282 (Fig 11C) configured to be received through the main body and the shaped tip to guide a distal end of the shaped tip through torturous vasculature (Para 49).
Re claim 8, Shah discloses that the shaped tip comprises a single bend 816 (Fig 8B; Para 41).
Re claim 9, Shah discloses that the shaped tip comprises at least two bends 916A,916B (Fig 9B; Para 42).  
Re claim 22, Shah discloses that a proximal end of the flexible shaped tip (the proximal end of the “first section” labeled in annotated Fig A above) is coupled to an outer surface of the distal end of the main body (as seen in Fig A above; one of ordinary .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (PG PUB 2004/0073158) in view of Leary (US Pat 4,545,390).
Re claim 6, Shah (in both embodiments of Fig 8B and 9B) disclose all the claimed features except that a distal region of the guidewire increases in stiffness when moving from its distal end towards its proximal end. Leary, however, teaches a guidewire 10 (Fig 1,2) that has a distal region that increases in stiffness when moving from its distal end toward its proximal end (Col 2, Lines 52-55; Col 5, Lines 59-63) for the purpose of reducing risk of trauma that may be caused by the guidewire (Col 2, Lines 55-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah to include the guidewire such that its distal region increases in stiffness when moving from its distal end towards its proximal end, as taught by Leary, for the purpose of reducing risk of trauma that may be caused by the guidewire (Col 2, Lines 55-57).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (PG PUB 2004/0073158) in view of Itou (PG PUB 2007/0149927).
Re claim 7, Shah (in both embodiments of Fig 8B and 9B) disclose all the claimed features except an inflatable balloon located near the distal end of the main body.  Itou, however, teaches a substantially similar system 2+4 (Fig 8) and a balloon catheter 15 having an inflatable balloon 152 (Fig 8) located near the distal end of a main body of the system (the main body being a distal portion of 2+4) (the term “near” is relative; as seen in Fig 8, since the balloon moves through and out of the system 2+4, one of ordinary skill in the art would interpret the balloon 152 as being “near” the distal end of the main body at some point in use)  for the purpose of treating stenosis in a blood vessel (Para 71). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah to include a balloon (and a catheter it is formed on), as taught by Itou, for the purpose of treating stenosis in a blood vessel (Para 71). 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (PG PUB 2004/0073158) in view of Engelman (WO 2014/008489, provided by Applicant on an IDS).
Re claim 10, Shah (the embodiment of Fig 8B) discloses that the shaped tip comprises a curved portion 816 (Fig 8B) having an inner bend radius (inherent) but is silent as to the size of the inner bend radius; accordingly, Shah does not explicitly disclose that the curved portion has an inner bend radius no greater than about 0.10 inches.  Engelman, however, teaches a shaped tip 16+15 (Fig 4B) having a curved portion 16 (Fig 4B) with an inner bend radius 18 (Fig 4B) no greater than about 0.10 
Re claim 11, Shah (the embodiment of Fig 8B) discloses that the shaped tip comprises a curved portion 816 (Fig 8B) having an inner bend radius (inherent) but is silent to the size of this inner bend radius relative to an outside diameter of the shaped tip; accordingly, Shah does not explicitly disclose that the curved portion has an inner bend radius no greater than about three times an outside diameter of the shaped tip. Engelman, however, teaches a shaped tip 16+15 (Fig 4B) having a curved portion 16 (Fig 4B) with an inner bend radius 18 (Fig 4B) no greater than about three times an outside diameter of the shaped tip (Page 19, Lines 31-32 set forth that the shaped tip can be 3 French (1 mm) to 12 French (4 mm) in size and Page 20, Lines 4-5 set forth that the inner bend radius is 5 mm; accordingly, when the shaped tip is 12 French, the inner bend radius of 5 mm is no greater than about three times the outside diameter 4 mm of the shaped tip) for the purpose of treating a carotid body (Page 20, Lines 2-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah to include the curved portion with an inner bend radius no greater than about three times an outside diameter of the shaped tip, as taught by Engelman, for the purpose of treating a carotid body (Page 20, Lines 2-3).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Shah (PG PUB 2004/0073158).
Re claim 10, Shah (both embodiments of Fig 8B and 9B) discloses that the shaped tip comprises a curved portion 816/916A,916B (Fig 8B/9B) having an inner bend radius (inherent) but is silent as to the size of the inner bend radius; accordingly, Shah does not explicitly disclose that the curved portion has an inner bend radius no greater than about 0.10 inches. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner bend radius to be no greater than about 0.10 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Re claim 11, Shah (both embodiments of Fig 8B and 9B) discloses that the shaped tip comprises a curved portion 816/916A,916B (Fig 8B/9B) having an inner bend radius (inherent) but is silent to the size of this inner bend radius relative to an outside diameter of the shaped tip; accordingly, Shah does not explicitly disclose that the curved portion has an inner bend radius no greater than about three times an outside diameter of the shaped tip. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner bend radius to be no greater than about three times an outside diameter of the shaped tip since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  



Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to claim 1 is such that “the interpretation in the annotated figure [presented by the Examiner in the last Office Action] cannot be maintained” because “Shah requires the claimed first and second sections to include the proximal portion 54”, “in Shah, the distal tip is coupled to the proximal portion 54” and “the ‘first section’ is not coupled to a distal end of proximal portion 54”. The Examiner respectfully disagrees. Although structure 54 is referred to as “proximal portion” by Shah, the terms used in the prior art do not limit the structure in question to only read on a claim limitation that uses the same terminology. In the present instance, Shah referring to structure 54 as a “proximal portion” does not prevent distal sections of the “proximal portion” from being included in the first and second sections of the “flexible shaped tip” and not being included in the “flexible main body”. One of ordinary skill in the art would recognize that the Examiner’s interpretation of the vascular catheter system of Shah in the manner set forth in the annotated figures above is appropriate based on the current claim language since the terms “main body”, “tip” and “section” do not define specific metes and bounds that dictate their length or the location where the “main body” ends and the “tip” begins; rather, one of ordinary skill in the art would recognize that a catheter could be divided into a “main body” and a “tip” at any point along the catheter (i.e. at a midpoint of the catheter, closer to the distal-most end of the catheter, or closer to the proximal-most end of the catheter). Accordingly, this argument is not persuasive.
Applicant asserts that Shah does not read on new claim 22, but does not present any support for this assertion. The Examiner respectfully disagrees and this claim has been rejected by Shah in the manner set forth above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783